COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION TO REINSTATE

Appellate case name:          Travis Eugene Kirkpatrick v. The State of Texas

Appellate case number:        01-20-00141-CR

Trial court case number:      CR2018-430

Trial court:                  207th District Court of Comal County

        In conducting our review of the record and arguments on appeal in this case, we
discovered that we were unable to open and view an exhibit (State’s Exhibit 1) presented
to and relied on by the trial court in rendering its decision and relied on by the parties in
their briefing in this appeal. On September 28, 2021, we abated this appeal to require the
trial court to conduct a hearing to determine, in part, whether the State’s Exhibit 1 was lost
or destroyed and whether the parties could replace any lost or destroyed exhibits by
agreement.
       On the same day, the State filed a Motion to Reinstate Appeal Upon Receipt and
Review of the Agreed Supplemental Record, noting that the parties had agreed to a
supplemental record containing the substantially identical duplicate video of State’s
Exhibit 1 and that the State had filed an Agreed Written Stipulation, Compact Disc, &
Request to Submit a Supplemental Record in the trial court. Because the parties have
agreed that the forthcoming supplemental record contains a substantially identical
duplicate copy, the State indicated that a formal hearing should no longer be necessary and
requested that this Court reinstate the appeal upon receipt and review of the supplemental
record.
       On October 7, 2021, the Clerk of this Court received a copy of the Supplemental
Clerk’s Record filed by the District Clerk of Comal County, which contains a compact disc
with the agreed duplicate video of State’s Exhibit 1 as well as a copy of the Agreed Written
Stipulation stating that the compact disc “contains a substantially identical duplicate of the
video played at trial as State’s Exhibit No. 1.” The Agreed Written Stipulation is signed by
counsel for the State and Appellant.
       We have reviewed the Supplemental Clerk’s Record containing the agreed duplicate
copy of State’s Exhibit 1 and conclude that a formal hearing is no longer necessary.
Accordingly, we withdraw our September 28, 2021 Abatement Order as moot and grant
the State’s Motion to Reinstate the Appeal.
       The State’s Motion to Reinstate the Appeal is granted and the appeal is reinstated
on the active docket.
      It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually     Acting for the Court


Date: October 21, 2021




                                           2